Title: From Alexander Hamilton to John Davidson, 18 June 1791
From: Hamilton, Alexander
To: Davidson, John


Treasury DepartmentJune 18th 1791
Sir
It has been stated to me by the principal clerk of the Comptrollers Office, that on examining your accounts from October 1st to December 31st 1790 it appears that you have collected from American coasting vessels under twenty tons burthen the sum of two Dollars and forty cents.
The collection of this sum being as I conceive unauthorized by law, and contrary to my circular instruction of Nov 30 1789, it will be proper that you refund the same to the owners of the several vessels from whom you may have collected it.
I am Sir   Your Obedt Servant
Alexander Hamilton
John Davidson EsqrCollectorAnnapolis
